Case 1:19-cv-00862-CFC-SRF Document 354 Filed 04/06/21 Page 1 of 2 PageID #: 15916




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  1Ox GENOMICS, INC.,


                            Plaintiff,

                     v.                         Civil Action No. 19-862-CFC-SRF

  CELSEE, INC.,


                            Defendant.



                             MEMORANDUM ORDER

        Plaintiff l0x Genomics alleges that Defendant Celsee's Genesis Platform

  infringes claims 37 and 49 of U.S. Patent No. 10,273,541 (the #541 patent). D.I.

  86 ,r 37. Pending before me is l0x's Motion for Summary Judgment of Direct

  Infringement of the #541 patent. D.I. 257.

        The parties agree that the resolution of the motion turns on whether Celsee

  practiced the infringing 3 Prime protocol after the #541 patent was issued on April

  30, 2019. See D.I 307 at 7-12; D.I. 265 at 4-5. l0x argues that Celsee infringed

  the asserted claims of the patent when its employee Dr. Deol ran a set of

  experiments in July 2019 as a part of feasibility testing. D.I. 265 at 14. In support

  of its argument, Celsee cites (1) a July 2019 email chain in which Dr. Deol

  described an experiment he was undertaking, D.I. 259-2, Ex. 10; (2) a PowerPoint
Case 1:19-cv-00862-CFC-SRF Document 354 Filed 04/06/21 Page 2 of 2 PageID #: 15917




  presentation by Dr. Deol dated July 22-27, 2019 that describes the results of an

  experiment, D.I. 259-2, Ex. 11; and (3) a data sheet of results from July 5, 2019,

  D.I. 259-2, Ex. 12. See D.I. 265 at 14-16, 18-20. Central to l0x's argument is the

  implicit and disputed premise that the PowerPoint presentation describes the same

  experiment that is discussed in the July 2019 email chain and referenced in the data

  sheet. Because that premise is disputed, there is a genuine issue of material fact

  that precludes entry of summary judgment in 1Ox's favor. See Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 248 (1986) (holding that summary judgment will not lie

  if there is a genuine dispute about a material fact).

        NOW THEREFORE, at Wilmington this Sixth day of April in 2021, IT IS

  HEREBY ORDERED that Plaintiff's Motion for Summary Judgment of Direct

  Infringement of the #541 Patent (D.I. 257) is DENIED.




                                             2
